Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1,14 and 18, cancelled claims 4 and 6-8 and added claims 21-24 which changes the scope of the claims and as such, a new grounds of rejection has been issued.  However, it is noted that two of the previously applied references are still used in the current grounds of rejection.

In regards to the rejection of Claim(s) 1 and similarly claims 14 and 18 Applicant asserts (pg. 13):
Applicant respectfully submits that Soar does not disclose or suggest at least:
apply[ing] a charging decision model to allocate power between the first
wearable device and the second wearable device based on the charge states,
the power usage priorities, and the target charge states, wherein the charging
decision model includes a policy to transfer power between the first power
storage device and the second power storage device towards an equivalent
percentage of the target charge state for each power storage device based
upon determining that the first wearable device and the second wearable
device have a same power usage priority.
And further asserts:
Malhotra does not disclose or suggest at least the above cited features of claim 1.
In response:
In regards to claim language “apply[ing] a charging decision model to allocate power between the first wearable device and the second wearable device based on the charge states, the power usage priorities, and the target charge states”, Examiner respectfully disagree.
As can be seen from the rejections of claim 1 and similarly claims 14 and 18, the Examiner does not rely on Soar or Malhotra alone, but the combined teachings of Soar and Malhotra to teach the above claim language as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5, 11, 14-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soar (US 20090218884) in view of Malhortra (US 20180166906) in view of Fukuta (US 20130278057).
 As to claim 1, Soar discloses a first wearable device (Fig. 1-3 [0023] and [0043] primary power source (main battery 22) adapted for portable wearing by a user on vest/harness 10), comprising: 
a first power storage device ((Fig. 1,2 and 3 [0023] [0043] primary power source/batteries 22 releasably mounted on apparel); 
Soar further teaches determin[ing] a charge state of a second power storage device (devices 32) coupled to a second wearable device  (Fig. 1-1a showing devices 32 releasably mounted to vest include flashlight, GPS, radio, PDA, computer, etc.. for the helmet and  for the rifle: the weapon itself, laser aiming module, video sight, thermal sight, red dot sight [0045]-[0047]. Battery charging may thus be provided on a demand basis to those devices that have a depleted energy level. [0021])
Soar further discloses us[ing] a wireless power transmission harness ([0019]-[0020] …wiring harness/vest 10) that is removably coupled to the first wearable device and the second wearable device ([0012] [0043] main battery 22 and devices 32 releasably mounted to vest 10) to wirelessly transfer power between the first power storage device and the second power storage device (Fig. 1-2 Primary batteries/main battery 22 (Fig. 2, i.e. first wearable device) releasably mountable to the article of apparel (vests or harnesses) is used to power individual primary inductive charging circuits located at a plurality of charging location/nodes on the garment. (See Fig. 1, element 28b for various charging locations/node). Each node inductively transfers energy to charge the portable electronic devices (i.e. second wearable device) that  are releasably mounted on the apparel by mounting means including sleeves, pouches, pockets, etc. Power is transferred through a power transmission harness embedded in the articles of apparel to the charging locations/nodes positioned in predetermined locations on the garment [0010]-[0014] and [0019]-[0020]).
Soar does not disclose the first wearable device determin[ing] a charge state of the first power storage device; assign[ing] power usage priorities for the first wearable device and the second wearable device; determin[ing]  target charge states for the first power storage device and the second power storage device nor discloses apply[ing] a charging decision model to allocate power between the first wearable device and the second wearable device based on the charge states, the power usage priorities, and the target charge states; and based on an output of the charging decision model, use the wireless power transmission harness to wirelessly transfer power between the first power storage device and the second power storage device (Note: Examiner interprets “an output of the charging decision model” as a set of charging instructions that are based on input parameters).
Regarding the first wearable device determin[ing] a charge state of the first power storage device; assign[ing] power usage priorities for the first wearable device and the second wearable device; determin[ing]  target charge states for the first power storage device and the second power storage device, Malhortra teaches determining a charge state of the first power storage device (Fig. 11 1120-1130 and Fig. 12 device attribute information 1220 showing battery charge level of source device 751 and integrated power source/battery 1095. Method and interface of Figs. 11-12 can be performed on any target and source devices including the source devices 751, 1000 and performed by control circuit 1010 within source device 1000. ([0103]-[0106][0112],[0115-0116],[0108]-[0120]) and assigning power usage priorities for the first device (source device battery 1095) and the second device (Fig. 11 1130 and Fig. 12 Charge priority 1230 that determines an order to dispense power is identified for target devices (second devices) and source device. Charge priority can be automatically determined based on a device usage pattern. [0115]-[0117]).
Malhortra further teaches the first wearable device determin[ing] target charge states for the first power storage device (threshold source battery level) and the second power storage device ([0119] and Fig. 11 1140  a user can select a threshold source battery level at which to inhibit providing further power from a particular source. [0121] and Fig. 13 S1310 … identifying whether a target device charge threshold is met).
It would have been obvious to a person of ordinary skill in the art to modify the first wearable device of Soar to include determin[ing] a charge state of the first power storage device; assign[ing] power usage priorities for the first wearable device and the second wearable device; determin[ing]  target charge states for the first power storage device and the second power storage device as taught by Malhortra so that the user won’t require multiple different power supplies to power or charge multiple different electronic devices and apportion power among multiple different electronic devices that are in power communication with each other in the garment ([0023] [0030]).
Regarding the first wearable device apply[ing] a charging decision model to allocate power between the first wearable device and the second wearable device based on the charge states, the power usage priorities, and the target charge states; and based on an output of the charging decision model, use the wireless power transmission harness to wirelessly transfer power between the first power storage device and the second power storage device, Malhortra further teaches the first wearable device apply[ing] a charging decision model (Fig. 11-13) to allocate power between the first wearable device and the second wearable device based on the charge states, the power usage priorities, and the target charge states (Fig. 11 -13 a showing method carried out on device in Fig. 12.  Charge mode instruction for transferring power (Fig. 11, 1150-1160) from a source device to a target device based on battery charge status (Fig. 11 1105,1115), priority scheme (1130), and target charge states (Fig. 11 1140, Fig. 12, 1242 and Fig. 13 S1310-1312). Charge mode instruction can include facilitating transferring power from sources 751,1095 to target devices 1-3 as seen in Fig. 10 [0093] [0108]-[0109], [0115]-[0117], [0120]-[0122]).
Malhortra further teaches and based on an output of the charging decision model, use the wireless power transmission wearable device to wirelessly transfer power between the first power storage device and the second power storage device (Fig. 11-13 and [0120]-[0122] where the power signal transfer is carried out (1160) according to the received charge mode instruction (1150) that is based on battery charge status (Fig. 11 1105,1115), priority scheme (1130), and target charge states (Fig. 11 1140, Fig. 12, 1242 and Fig. 13 S1310-1312). 
It would have been obvious to a person of ordinary skill in the art to modify the first wearable device of Soar to apply[ing] a charging decision model to allocate power between the first wearable device and the second wearable device based on the charge states, the power usage priorities, and the target charge states; and based on an output of the charging decision model, use the wireless power transmission harness to wirelessly transfer power between the first power storage device and the second power storage device, as taught by Malhortra so that the user won’t require multiple different power supplies to power or charge multiple different electronic devices and apportion power among multiple different electronic devices that are in power communication with each other in the garment ([0023] [0030]).
Soar in view of Malhortra does not teach wherein the charging decision model includes a policy to transfer power between the first power storage device and the second power storage device towards an equivalent percentage of the target charge state for each power storage device based upon determining that the first wearable device and the second wearable device have a same power usage priority.
However Fukuta teaches two batteries having the same priority wherein the battery with a lower charging voltage is charged prior to the other (Fig. 2 two of the batteries 12-14 have same priority [0032]-[0033]).
As such, since the teachings of Soar in view of Malhortra teaches transferring of power between the first power storage device and the second power storage device based on a power usage priority, and Fukuta teaches charging the lowest voltage battery if two batteries have the same priority, then it would be obvious to one of ordinary skill in the art to modify the charging decision model taught by Soar in view of Malhortra to include a policy transferring power between the first power storage device and the second power storage device towards an equivalent percentage of the target charge state for each power storage device based upon determining that the first wearable device and the second wearable device have a same power usage priority in order to prolong the use of both devices as much as possible.
Although Soar in view of Malhortra in view of Fukuta teaches the method steps above, Soar does not specifically teach the first wearable device of Soar comprising a processor; and a memory storing instructions executable by the processor to perform the method steps taught by the combined teachings of Soar, Malhortra and Fukuta above .
However Malhortra teaches a power source device coupled to a garment (Fig. 10 source devices 751 and 1000 with battery 1095) comprising: a processor; and a memory storing instructions executable by the processor ([0164]-[0165] methods can be computer-readable medium or machine-readable medium encoded with instructions operable to configure the electronic devices to perform methods as described. The instructions can be tangibly stored on one or more volatile, non-transitory, or non-volatile tangible computer-readable media, such as RAM and ROM memory. It is well known to one of ordinary skill in the art that computing systems with instructions stored on memory  comprise processors executing said instructions) configured to perform that method steps taught by Malhotra above (i.e. determining a charge state of the first power storage device .. assigning power usage priorities for the first device and the second device , etc. Method and interface of Figs. 11-12 can be performed on any target and source devices including the source devices 751 and 1000 and performed by control circuit 1010 within source device 1000. [0103][0108]-[0120])).
It would be obvious to one of ordinary skill in the art for the first wearable device of Soar to comprise a processor; and a memory storing instructions executable by the processor to perform the method steps taught by the combined teachings of Soar, Malhortra and Fukuta in order to increase the speed of the steps and reduce the likelihood of human error.
As to claims  14 and 18 , Soar discloses a system for managing power between wearable devices (Fig. 1,2 and 3), and a method for managing power between wearable devices (Fig. 1,2 and 3), the system and the method comprising: 
a first wearable device comprising, a first power storage device(Fig. 1,2 and 3 [0023] [0043] primary power source/batteries 22 releasably mounted on apparel), a second wearable device comprising a second power storage device (Fig. 1,1a devices 32 releasably mounted to vest include flashlight, GPS, radio, PDA, computer, etc.. for the helmet and  for the rifle: the weapon itself, laser aiming module, video sight, thermal sight, red dot sight [0045]-[0047]. It is well known that radio, PDA, computer comprises power storage devices); 
and a wireless power transmission harness ( [0019]-[0020] …wiring harness) that is removably coupled to the first wearable device and the second wearable device ([0012] [0043] main battery 22 and devices 32 releasably mounted to vest 10); 
Soar further teaches determin[ing] a charge states a second power storage device ([0021] Battery charging may thus be provided on a demand basis to those devices that have a depleted energy level.)
Soar further discloses us[ing] a wireless power transmission harness ( [0019]-[0020] …wiring harness) to wirelessly transfer power between the first power storage device and the second power storage device (Fig. 1-2 Primary batteries/main battery 22 (Fig. 2, i.e. first wearable device) releasably mountable to the article of apparel (vests or harnesses) is used to power individual primary inductive charging circuits located at a plurality of charging location/nodes on the garment. (See Fig. 1, element 28b for various charging locations/node). Each node inductively transfers energy to charge the portable electronic devices (i.e. second wearable device) that  are releasably mounted on the apparel by mounting means including sleeves, pouches, pockets, etc. Power is transferred through a power transmission harness embedded in the articles of apparel to the charging locations/nodes positioned in predetermined locations on the garment [0010]-[0014] and [0019]-[0020]).
Soar does not disclose the first wearable device determin[ing] a charge state of the first power storage device; assign[ing] power usage priorities for the first wearable device and the second wearable device; determin[ing]  target charge states for the first power storage device and the second power storage device nor discloses apply[ing] a charging decision model to allocate power between the first wearable device and the second wearable device based on the charge states, the power usage priorities, and the target charge states; and based on an output of the charging decision model, use the wireless power transmission harness to wirelessly transfer power between the first power storage device and the second power storage device (Note: Examiner interprets “an output of the charging decision model” as a set of instructions that are based on input parameters).
Regarding the first wearable device determin[ing] a charge state of the first power storage device; assign[ing] power usage priorities for the first wearable device and the second wearable device; determin[ing]  target charge states for the first power storage device and the second power storage device, Malhortra teaches determining a charge state of the first power storage device (Fig. 11 1120-1130 and Fig. 12 device attribute information 1220 showing battery charge level of source device 751 and integrated power source/battery 1095. Method and interface of Figs. 11-12 can be performed on any target and source devices including the source devices 751, 1000 and performed by control circuit 1010 within source device 1000. ([0103]-[0106][0112],[0115-0116],[0108]-[0120]) and assigning power usage priorities for the first device (source device battery 1095) and the second device (Fig. 11 1130 and Fig. 12 Charge priority 1230 that determines an order to dispense power is identified for target devices (second devices) and source device. Charge priority can be automatically determined based on a device usage pattern. [0115]-[0117]).
Malhortra further teaches the first wearable device determin[ing] target charge states for the first power storage device (threshold source battery level) and the second power storage device ([0119] and Fig. 11 1140  a user can select a threshold source battery level at which to inhibit providing further power from a particular source using slider 124 of Fig. 12. [0121] and Fig. 13 S1310 … identifying whether a target device charge threshold is met.
It would have been obvious to a person of ordinary skill in the art to modify the first wearable device of Soar to include determin[ing] a charge state of the first power storage device; assign[ing] power usage priorities for the first wearable device and the second wearable device; determin[ing]  target charge states for the first power storage device and the second power storage device as taught by Malhortra so that the user won’t require multiple different power supplies to power or charge multiple different electronic devices and apportion power among multiple different electronic devices that are in power communication with each other in the garment ([0023] [0030]).
Regarding the first wearable device apply[ing] a charging decision model to allocate power between the first wearable device and the second wearable device based on the charge states, the power usage priorities, and the target charge states; and based on an output of the charging decision model, use the wireless power transmission harness to wirelessly transfer power between the first power storage device and the second power storage device, Malhortra further teaches the first wearable device apply[ing] a charging decision model (Fig. 11-13) to allocate power between the first wearable device and the second wearable device based on the charge states, the power usage priorities, and the target charge states (Fig. 11 -13 a showing method carried out on device in Fig. 12.  Charge mode instruction for transferring power (Fig. 11, 1150-1160) from a source device to a target device based on battery charge status (Fig. 11 1105,1115), priority scheme (1130), and target charge states (Fig. 11 1140, Fig. 12, 1242 and Fig. 13 S1310-1312). Charge mode instruction can include facilitating transferring power from sources 751,1095 to target devices 1-3 as seen in Fig. 10 [0093] [0108]-[0109], [0115]-[0117], [0120]-[0122]).
Malhortra further teaches and based on an output of the charging decision model, use the wireless power transmission wearable device to wirelessly transfer power between the first power storage device and the second power storage device (Fig. 11-13 and [0120]-[0122] where the power signal transfer is carried out (1160) according to the received charge mode instruction (1150) that is based on battery charge status (Fig. 11 1105,1115), priority scheme (1130), and target charge states (Fig. 11 1140, Fig. 12, 1242 and Fig. 13 S1310-1312). 
It would have been obvious to a person of ordinary skill in the art to modify the first wearable device of Soar to apply[ing] a charging decision model to allocate power between the first wearable device and the second wearable device based on the charge states, the power usage priorities, and the target charge states; and based on an output of the charging decision model, use the wireless power transmission harness to wirelessly transfer power between the first power storage device and the second power storage device, as taught by Malhortra so that the user won’t require multiple different power supplies to power or charge multiple different electronic devices and apportion power among multiple different electronic devices that are in power communication with each other in the garment ([0023] [0030]).
Soar in view of Malhortra does not teach wherein the charging decision model includes a policy to transfer power between the first power storage device and the second power storage device towards an equivalent percentage of the target charge state for each power storage device based upon determining that the first wearable device and the second wearable device have a same power usage priority.
However Fukuta teaches two batteries having the same priority wherein the battery with a lower charging voltage is charged prior to the other (Fig. 2 two of the batteries 12-14 have same priority [0032]-[0033]).
As such, since the teachings of Soar in view of Malhortra teaches transferring of power between the first power storage device and the second power storage device based on a power usage priority and Fukuta teaches charging the lowest voltage battery if two batteries have the same priority, then it would be obvious to one of ordinary skill in the art to modify the charging decision model taught by Soar in view of Malhortra to include a policy transferring power between the first power storage device and the second power storage device towards an equivalent percentage of the target charge state for each power storage device based upon determining that the first wearable device and the second wearable device have a same power usage priority in order to prolong the use of both devices as much as possible.
Although Soar in view of Malhortra in view of Fukuta teaches the method steps above, Soar does not specifically teach the first wearable device of Soar comprising a processor; and a memory storing instructions executable by the processor to perform the method steps taught by the combined teachings of Soar, Malhortra and Fukuta above .
However Malhortra teaches a power source device coupled to a garment (Fig. 10 source devices 751 and 1000 with battery 1095) comprising: a processor; and a memory storing instructions executable by the processor ([0164]-[0165] methods can be computer-readable medium or machine-readable medium encoded with instructions operable to configure the electronic devices to perform methods as described. The instructions can be tangibly stored on one or more volatile, non-transitory, or non-volatile tangible computer-readable media, such as RAM and ROM memory. It is well known to one of ordinary skill in the art that computing systems with instructions stored on memory  comprise processors executing said instructions) configured to perform that method steps taught by Malhotra above (i.e. determining a charge state of the first power storage device .. assigning power usage priorities for the first device and the second device , etc. Method and interface of Figs. 11-12 can be performed on any target and source devices including the source devices 751 and 1000 and performed by control circuit 1010 within source device 1000. [0103][0108]-[0120])).
It would be obvious to one of ordinary skill in the art for the first wearable device of Soar to comprise a processor; and a memory storing instructions executable by the processor to perform the method steps taught by the combined teachings of Soar, Malhortra and Fukuta in order to increase the speed of the steps and reduce the likelihood of human error.
As to claims 2, 15, and 19 , Soar in view of Malhortra in view of Fukuta teaches the first wearable device of claim 1, and the system of 14, and the method of claim 18 wherein the instructions are further executable to: 
Soar does not teach when the power usage priority for the second wearable device is greater than the power usage priority for the first wearable device, wirelessly transfer power from the first power storage device to the second power storage device; and when the power usage priority for the first wearable device is greater than the power usage priority for the second wearable device, wirelessly transfer power from the second power storage device to the first power storage device.
Regarding when the power usage priority for the second wearable device is greater than the power usage priority for the first wearable device, wirelessly transfer power from the first power storage device to the second power storage device, Malhortra teaches when the power usage priority for the second device (Fig. 12 device 2) is greater than the power usage priority for the first wearable device (integrated storage device), wirelessly transfer power from the first power storage device to the second power storage device (Fig. 11 S1130 - charge priority, between first device (integrated power source) and second device (Devices 1-3) are determined. Charge priority is set and battery 1095 provides power to DEVICE #2 [0115]-[0117]. Step 1150 where charge mode instructions to use the battery 1095 to charge one or more available target devices, such as according to a user preference, according to a priority scheme identified by a user, or according to an automatically determined priority scheme that is based on target device battery level status or charge efficiency characteristics [0092]-[0093] and [0120]).
Regarding when the power usage priority for the first wearable device is greater than the power usage priority for the second wearable device, wirelessly transfer power from the second power storage device to the first power storage device, since Soar in view of Malhortra teaches the user’s sets and adjusts priority status in order to set the charging order of the devices ([0045][0115]), and teaches wirelessly transferring power from the first power storage device to the second power storage device when the second wearable device is greater than the power usage priority for the first wearable device (Fig. 11 S1130). [0115]-[0117] [0092]-[0093] and [0120]), it would be obvious to one of ordinary skill in the art by user/design choice for the user to set the priority for the first device to be greater than the power usage priority for the second device thereby wirelessly transferring power from the second power storage device to the first power device.
It would have been obvious to a person of ordinary skill in the art to modify the instructions of the first wearable device to include when the power usage priority for the second wearable device is greater than the power usage priority for the first wearable device, wirelessly transfer power from the first power storage device to the second power storage device; and when the power usage priority for the first wearable device is greater than the power usage priority for the second wearable device, wirelessly transfer power from the second power storage device to the first power storage device as taught by Malhortra so that the user won’t require multiple different power supplies to power or charge multiple different electronic devices and apportion power among multiple different electronic devices that are in power communication with each other in the garment ([0023] [0030]).
As to claim 3, Soar in view of Malhortra in view of Fukuta teaches the first wearable device of claim 1, wherein: the wireless power transmission harness is electrically coupled to the first wearable device via an electrical connector ([0037] Fig. 4-5 of Soar showing main battery within wiring harness connected via electrical connectors); and the wireless power transmission harness is electrically coupled to the second wearable device via a wireless power transfer device (Fig. 1a-1b and 4-5 and [0043] [0013] second loop and charging circuit connected via coils ) .
As to claim 5, Soar in view of Malhortra in view of Fukuta teaches the first wearable device of claim 3, wherein: and the first wearable device and the second wearable device are further coupled via a wireless power coupling (Fig. 1a,b, 4 and [0043] [0013] of Soar second loop and charging circuit connected via coils).
Soar does not disclose the first wearable device and the second wearable device are coupled via a wireless data coupling.
Malhortra teaches the first device and the second device are coupled via a wireless data coupling ( 0032] FIG. 1 …. electronic devices can be configured to exchange power or data wirelessly).
It would have been obvious to a person of ordinary skill in the art to modify the first wearable device of Soar to be coupled to the second wearable via a wireless data coupling, as taught by Malhortra in order to take advantage of the mobile flexibility provide my wireless communication as oppose to wired communication.
As to claims 11, 16 and 20 , Soar in view of Malhortra in view of Fukuta teaches the first wearable device of claim 1, and the system of 14, and the method of claim 18 wherein the instructions are further executable to: wirelessly transfer the power via an inductive coupling between the wireless power transmission harness and the second wearable device ([0010][0042]-[0043] of Soar inductive charging of rechargeable batteries and inductive coupling); or transmit electromagnetic radiation from the wireless power transmission harness to the second wearable device.
As to claim 21, Soar in view of Malhortra in view of Fukuta teaches the system of claim 14, wherein: the wireless power transmission harness is electrically coupled to the first wearable device via an electrical connector ([0037] Fig. 4-5 of Soar showing main battery within wiring harness connected via electrical connectors); and the wireless power transmission harness is electrically coupled to the second wearable device via a wireless power transfer device (Fig. 1a-1b and 4-5 and [0043] [0013] second loop and charging circuit connected via coils) .
As to claim 22, Soar in view of Malhortra in view of Fukuta teaches the system of claim 21.
Soar does not disclose/teach wherein the wireless power transmission harness is magnetically coupled to the second wearable device, thereby aligning the wireless power transfer device in a charging alignment with a second wireless power transfer device that is electrically coupled to the second wearable device.
Malhortra teaches wherein the wireless power transmission wearable is magnetically coupled to the second device, thereby aligning the wireless power transfer device in a charging alignment with a second wireless power transfer device that is electrically coupled to the second device ([0031] A compartment can include one or more mechanical features to align the received device with a wired or wireless power port in the carry case. For example, the first compartment can include a physical alignment feature, such as a magnet, and the alignment feature is configured to orient a source device such that a source coil in the source device is physically aligned with a primary coil in the carry case when the source device is placed).
It would have been obvious to a person of ordinary skill in the art to modify the wireless power transmission harness of Soar to be magnetically coupled to the second wearable device, thereby aligning the wireless power transfer device in a charging alignment with a second wireless power transfer device that is electrically coupled to the second wearable device, in order to enable or disable power transfer according to a detected alignment as taught by Malhortra [0031].
As to claim 23, Soar in view of Malhortra in view of Fukuta teaches the system of claim 14, wherein the wireless power transmission harness is integrated with a garment ( ([0010]-[0014] and [0019]-[0020] of Soar. Power may thus be transferred through a power transmission harness embedded in the articles of apparel to the charging locations or nodes that are positioned in predetermined locations on the garment or apparel. The articles of apparel may thus include vests or harnesses).
As to claim 24, Soar in view of Malhortra in view of Fukuta teaches the system of claim 23, wherein the first wearable device and the second wearable device are coupled to the garment at different locations ([0043] of Soar Primary battery source 22 connected to a waist belt integrated into the vest and containers/positions for devices 32 connected to straps, sides, collar and rear of vest 10 to couple to the helmet camera, firearm etc…).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soar (US 20090218884) in view of Malhortra (US 20180166906) in view of Fukuta (US 20130278057) in view of Pandya (US 20160336745) In view of Kuhlman (US20200168066)
As to claim 9, Soar in view of Malhortra in view of Fukuta teaches the first wearable device of claim 1.
Soar in view of Malhortra in view of Fukuta does not teach wherein the instructions are further executable to: read a value from a radio frequency identification (RFID) tag; based on the value, identify an identity of the second wearable device; and assign the power usage priorities based at least in part on the identity of the second wearable device.
Regarding assign[ing] the power usage priorities based at least in part on the identity of the second wearable device, Pandya teaches assigning the power usage priorities based at least in part on the identity of the second device ([0057] Device priorities 206 may be determined by combining individual scores associated with attributes from device types 202 and device states 204 into an overall priority score for each load device and/or applying a set of rules to device types 202 and device states 204 to obtain a ranking of the load devices by priority. Device types 202 of the load devices may be associated with different levels of importance, such that certain device types (e.g., device owners, form factors, functionality, etc.) contributes slightly more to a load device's priority than other device types).
It would have been obvious to a person of ordinary skill in the art to modify the instructions of Soar to include assigning the power usage priorities based at least in part on the identity of the second wearable device, as taught by Pandya in order to allocate limited power from a source to  multiple load devices [0047] that are more important to the user.
Regarding read[ing] a value from a radio frequency identification (RFID) tag; based on the value, identify an identity of the second wearable device, Pandya teaches a first device identifying the second device by the second device communicating with a first device/charging device ([0055]-[0056] Device types 202 and/or device states 204 may be obtained by communicating with the load devices through communications interfaces supported by the physical ports). However the Soar in view of Malhortra in view of Fukuta does not teach a first device identifying the second device by reading a value from a radio frequency identification (RFID) tag.
Kuhlman read[ing] a value from a radio frequency identification (RFID) tag; based on the value, identify an identity of the second wearable device ([0019] a communications device, from within the application reads an RFID tag, where tag identifies the instrument).
It would have been obvious to a person of ordinary skill in the art to modify the communication method used by the first device and second device to identify an identity of the second device  of Pandya to be reading a value from a radio frequency identification (RFID) tag and based on the value, identify an identity of the second wearable device, as taught by Kuhlman above, in order to automate information collection from the second wearable device and vastly reduce human effort and error.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soar (US 20090218884) in view of Malhortra (US 20180166906) in view of Fukuta (US 20130278057) in view of Pandya (US 20160336745) In view of Billiot (US 20040214523)
As to claim 10, Soar in view of Malhortra in view of Fukuta first wearable device of claim 1.
Soar in view of Malhortra in view of Fukuta does not teach wherein the instructions are further executable to: induce, via the wireless power transmission harness, a current in the second wearable device; receive, via the wireless power transmission harness, a modulated current generated by the second wearable device; analyze the modulated current; based on analyzing the modulated current, identify an identity of the second wearable device; and assign the power usage priorities based at least in part on the identity of the second wearable device.
Regarding identify an identity of the second wearable device; and assign[ing] the power usage priorities based at least in part on the identity of the second wearable device, Pandya teaches identify an identity of the second wearable device ([0055]-[0056] Device types 202 and/or device states 204 may be obtained by communicating with the load devices through communications interfaces supported by the physical ports. As such a first device identifying the second device by the second device communicating with a first device/charging device) and assigning the power usage priorities based at least in part on the identity of the second device ([0057] Device priorities 206 may be determined by combining individual scores associated with attributes from device types 202 and device states 204 into an overall priority score for each load device and/or applying a set of rules to device types 202 and device states 204 to obtain a ranking of the load devices by priority. Device types 202 of the load devices may be associated with different levels of importance, such that certain device types (e.g., device owners, form factors, functionality, etc.) contributes slightly more to a load device's priority than other device types).
It would have been obvious to a person of ordinary skill in the art to modify the instructions of Soar to include identifying an identity of the second wearable device and assigning the power usage priorities based at least in part on the identity of the second wearable device, as taught by Pandya in order to allocate limited power from a source to  multiple load devices [0047] that are more important to the user.
Regarding induc[ing], via the wireless power transmission harness, a current in the second wearable device; receiv[ing], via the wireless power transmission harness, a modulated current generated by the second wearable device; analyz[ing], the modulated current; and based on analyzing the modulated current, identify[ing] an identity of the second wearable device, Pandya teaches a first device identifying the second device by the second device communicating with a first device/charging device ([0055]-[0056]) and assign[ing] the power usage priorities based said identification ([0057]). However Pandya does not teach the first device identifying the second device by the second device communicating through load modulation (I.e. claim language “receive, via the wireless power transmission harness, a modulated current generated by the second wearable device; analyze  the modulated current…)
Billiot teaches the second device communicating to the first device information through load modulation ([0031]-[0032] the principle used for communication in the direction from the portable module 20 to the base station 10 may be considered as being a load modulation where module 20 varies the apparent load that appears on its antenna 25 (i.e. inducing a current in the receiving device). Due to inductive coupling between this antenna 25 and the base antenna 11, this results in a variation of the impedance of the base antenna 11.  This modulation induces a variation of the amplitude and/or phase of the carrier frequency that is used in the of the base station 10 (i.e. receiving a modulated current generated by a second device). Also load modulation of the resonant circuit in the transponder influences the current in the resonant circuit of the base station (i.e. receiving a modulated current generated by the second device device). The modulation output from the mobile module 20 is demodulated processed by the digital processing module ([0039]-[0042] i.e. analyzing, the modulated current).
It would have been obvious to a person of ordinary skill in the art to modify the communication method used by the first device and second device to identify an identity of the second device  of Pandya to be load modulation as taught by Billiot above, in order to enhance security when the first and second device are communicating.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soar (US 20090218884) in view of Malhortra (US 20180166906) in view of Fukuta (US 20130278057) in view of Schoenbart (US 20180262055)
As to claim 12, Soar in view of Malhortra in view of Fukuta teaches the first wearable device of claim 1.
Soar in view of Malhortra in view of Fukuta does not disclose/teach wherein the instructions are further executable to receive an external command to wirelessly transfer the power.
Schoenbart teaches wherein the instructions are further executable to receive an external command to wirelessly transfer the power ([0065] The wireless power transmitting device may transmit a command signal under the direction of a user, which may be a command to initiate power transfer).
It would have been obvious to a person of ordinary skill in the art to modify the instructions of Soar to include wherein the instructions are further executable to receive an external command to wirelessly transfer the power, as taught by Schoenbart in order to have user control of power transfer.
Claim 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soar (US 20090218884) in view of Malhortra (US 20180166906) in view of Fukuta (US 20130278057) in view of Jikihara (US 20130285608).
As to claims 13 and 17, Soar in view of Malhortra in view of Fukuta first wearable device of claim 1 and the system of claim 14.
Soar in view of Malhortra in view of Fukuta does not disclose/teach wherein the instructions are further executable to: predict an amount of power consumption for the first wearable device and the second wearable device; and determine the target charge states based at least on the predicted amount of power consumption.
Jikihara teaches wherein the instructions are further executable to: predict an amount of power consumption for the first wearable device and the second wearable device; and determine the target charge states based at least on the predicted amount of power consumption. (Fig. 4 [0045] First, in Step S11, the target remaining charge of the rechargeable battery 4 is calculated on the basis of the remaining charge and the predicted power consumption of the rechargeable battery 4)
It would have been obvious to a person of ordinary skill in the art to modify the instructions of Soar to be further executable to: predict an amount of power consumption for the first wearable device and the second wearable device; and determine the target charge states based at least on the predicted amount of power consumption, as taught by Jikihara in order to preserve the state of health of the battery by not overcharging.
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US 20140310548)  is cited for having a charging sequence according to the second charging priorities included in the received charging priority information if two or more slave electronic devices having a same first charging priority. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859